                 Case 2:17-cr-00234-TLN Document 166 Filed 12/02/20 Page 1 of 3


 1   Etan Zaitsu [SBN 287106]
     Attorney at Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     916.542.0270
 5
 6   Attorney for Defendant
     PATRICK BOTELLO
 7
 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                            Case No.: 2:17-CR-00234 TLN
12
                                    Plaintiff,            STIPULATION AND ORDER TO
13
            v.                                            CONTINUE STATUS CONFERENCE
14
     PATRICK BOTELLO,
15                                  Defendant.
16
17
18
19
            The defendant, Patrick Botello by and through his counsel, Etan Zaitsu, and the
20
     Government, by and through its counsel, Justin Lee, hereby stipulate as follows:
21
            1.       By previous order, this matter was set for status on December 3, 2020
22
            2.       By this stipulation, defendant now moves to continue the status conference until
23
     December 17, 2020, at 9:30 a.m., to link the case back up with the other defendants, and to
24
     exclude time between December 3, 2020, and December 17, 2020, under Local Code T4.
25
           1.        The parties agree and stipulate, and request that the Court find the following:
26
                     (a) Defense counsel recently substituted into the case and needs time to obtain
27
                        and review the discovery in this case.
28
                     (b) Defense counsel believes that failure to grant the above-requested

                                                      1
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
                Case 2:17-cr-00234-TLN Document 166 Filed 12/02/20 Page 2 of 3


 1                     continuance would deny him reasonable time necessary for effective
 2                     preparation, taking into account the exercise of due diligence.
 3                  (c) The government does not object to the continuance.
 4                  (d) Based on the above-stated findings, the ends of justice served by continuing
 5                     the case as requested outweigh the interest of the public and the defendant in
 6
                       a trial within the original date prescribed by the Speedy Trial Act.
 7
                    (e) For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
 8
                       3161, et seq., within which trial must commence, the time period of
 9
                       December 3, 2020 to December 17, 2020, inclusive, is deemed excludable
10
                       pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it
11
                       results from a continuance granted by the Court at defendants’ request on
12
                       the basis of the Court’s finding that the ends of justice served by taking such
13
                       action outweigh the best interest of the public and the defendant in a speedy
14
                       trial.
15
16         2.       Nothing in this stipulation and order shall preclude a finding that other

17   provisions of the Speedy Trial Act dictate that additional time periods are excludable from the

18   period within which a trial must commence.

19
20   Respectfully submitted,
21
     Dated: December 1, 2020                              /s/ Etan Zaitsu
22                                                        ETAN ZAITSU
23                                                        Attorney for Defendant Patrick Botello

24
     Dated: December 1, 2020                              /s/ Justin Lee
25                                                        JUSTIN LEE
26                                                        Assistant United States Attorney
                                                          Attorney for Plaintiff United States
27
28

                                                     2
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
              Case 2:17-cr-00234-TLN Document 166 Filed 12/02/20 Page 3 of 3


 1                                                ORDER
 2          The Court, having received and considered the parties’ stipulation, and good cause
 3   appearing therefore, adopts the parties’ stipulation in its entirety as its order. The Court
 4   specifically finds that the failure to grant a continuance in this case would deny counsel
 5   reasonable time necessary for effective preparation, taking into account the exercise of due
 6   diligence. The Court also finds that the ends of justice served by granting the requested
 7   continuance outweigh the best interests of the public and the defendant in a speedy trial.
 8          The Court orders that the time from the date the parties stipulated, up to and including
 9   December 17, 2020, shall be excluded from computation of time within which the trial in this
10   case must begin under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable
11   time to prepare], and General Order 479 [Local Code T4]. It is further ordered that the
12   December 3, 2020 at 9:30 a.m. status conference be continued to December 17, 2020, at 9:30
13   a.m.
14
15   Dated: December 1, 2020
16
                                                             Troy L. Nunley
17                                                           United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                      3
     STIPULATION AND ORDER TO CONTINUE STATUS CONFERENCE
